DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-5, 7-8, drawn to a resin molded article, classified in C08L23/08.
II.	Claim 6, drawn to a different resin molded article, classified in C08L23/08. 
III.	Claims 9-10, drawn to a cartridge and an image forming apparatus, classified in C08L2203/20.
IV. 	Claim 11, drawn to a method of making a resin molded article, classified in B29B11/10. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The invention I is drawn to a resin molded article comprising a particular shrinkage factor. The invention II is drawn to a resin molded article comprising a particular surface resistivity. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a materially different process such as blow molding.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention II is drawn to a resin molded article and the Invention III is drawn to an unrelated cartridge and image forming apparatus.
Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by the product as claimed can be made by a materially different process such as blow molding.

Inventions III and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention III is drawn to a cartridge and image forming apparatus and Invention IV is drawn to a manufacturing method of a resin molded article. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 
During a telephone conversation with Mr. Seth Barney on April 14, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5 and 7-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 9-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Arguments
3. 	Applicant's election with traverse of Group I in the reply filed April 14, 2021 is acknowledged.  The traversal is on the grounds that a serious burden does not exist since the groups encompass similar subject matter which could be readily searched and examined together, particularly between group I and group II. The traversal is not found persuasive because the groups have divergent subject matter as recited in the restriction requirement. Specifically, group I and group III are related products having a materially different design and there is nothing of record to show them to be obvious variants. The invention I is drawn to a resin molded article comprising a particular shrinkage factor. The invention II is drawn to a resin molded article comprising a particular surface resistivity.  Therefore, the requirement is still deemed proper and is therefore made FINAL.


Claim Analysis
4.	Summary of Claim 1:
A resin molded article comprising an ethylene vinyl acetate copolymer resin and a carbon black as primary components, 

wherein a shrinkage factor of the resin molded article at 25 degrees Celsius cooled after heated to 100 degrees Celsius relative to the resin molded article at 25 degrees Celsius before heated, when the resin molded article is heated from 25 degrees Celsius to 100 degrees Celsius and then cooled to 25 degrees Celsius is less than or equal to 2.0%.

 

Claim Rejections - 35 USC § 102/103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawamura (JP2015-105980A as listed in the IDS dated 12/9/2019; Full Machine English Translation Incorporated Herewith).
	Regarding claims 1 and 2, Kawamura teaches a molded article comprising ethylene vinyl acetate and carbon black, as shown in Figure 8C, replicated herewith:

    PNG
    media_image1.png
    378
    388
    media_image1.png
    Greyscale

wherein 24d is the PS resin and the EVA resin, 24e carbon black [0090], wherein the Fig. 8C is molded [0086], and wherein the carbon black 24e is mixed with ethylene vinyl acetate resin 24d [0064], thereby reading on the resin molded article comprising an ethylene vinyl acetate copolymer resin and a carbon black as primary components.
 Kawamura is silent on the shrinkage factor of the resin molded article. Kawamura is further silent on the expansion of the resin molded article when cooled/heated.
However, the shrinkage factor and the expansion are functions of the composition and the method of making the resin molded article. Kawamura teaches the molded resin article comprising the same components (EVA resin and carbon black) as required by the instant claim, and further teach a 
Regarding claim 5, Kawamura teaches the thickness of the conductive sheet of about 0.05 to 0.3 mm [0064] which corresponds to 50 – 300 microns thereby reading on the claimed thickness of 30 – 1000 µm.
Regarding claims 7-8, Kawamura teaches the EVA resin is provided on a structure with polystyrene resin [0064] thereby reading on the resin molded provided on a base material wherein the base material comprises polystyrene.
   
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Landru et al. (US Patent 5,869,557).
Regarding claims 1 and 2, Landru et al. teach a moldable heat curable composition being used for molded articles with zero shrinkage or small expansion, wherein the composition comprises a copolymer of ethylene and vinyl acetate and carbon black (Title, Abstract, claims 1, 11 and 12) and wherein the final shrinkage is between 0 and 0.05% (col. 1 line 19). 
Landru et al. are silent on the shrinkage factor under the particular conditions required by the instant claim. Landru et al. are further silent on the expansion of the resin molded article when cooled/heated.
However, the shrinkage factor and the expansion are functions of the composition and the method of making the resin molded article. Landru et al. teach a moldable heat curable composition being used for molded articles with zero shrinkage or small expansion, wherein the composition comprises a copolymer of ethylene and vinyl acetate and carbon black as required by the instant claim. Therefore, the shrinkage factor and the expansion of the resin molded article of Landru will be the same shrinkage factor and expansion as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support 
Regarding claim 3, Landru et al. teach the carbon black in an amount of 2 wt% and the ethylene vinyl acetate in an amount of 4.4 wt% (Table 7, Example 14) thereby reading on the claimed range of from 15 to 50 parts by mass based on 100 parts by mass of the ethylene vinyl acetate copolymer (anti-shrinkage additive).
Regarding claims 7-8, Landru et al. teach articles formed from polystyrene (col. 1 line 34) and further teach these articles can be coated with the resin composition (col. 1 lines 56-col. 2 lines 50) thereby reading on the resin member comprising a base material and a resin molded article provided on the base material, wherein the base material is polystyrene as required by the instant claim. 


 Claim Rejections - 35 USC § 103


8.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (JP2015-105980A as listed in the IDS dated 12/9/2019; Full Machine English Translation Incorporated Herewith) in view of Kurachi et al. (US Patent 8,660,472 B2).
	Regarding claims 3-4, Kawamura teaches the resin molded article according to claim 1 as set forth above and incorporated herein by reference.
	Kawamura does not teach the amount of the carbon black relative to the ethylene vinyl acetate copolymer, and is further silent on the DBP oil adsorption of the carbon black.
	Kurachi et al. teach a molded surface layer for a developing roller, process cartridge and electrophotographic apparatus, wherein the molded surface layer comprises carbon black (claim 1), wherein the carbon black is present in an amount preferably from 15 to 30 parts by mass with respect to .


9.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Landru et al. (US Patent 5,869,557) in view of Kurachi et al. (US Patent 8,660,472 B2).
Regarding claims 4-5, Landru et al. teach the resin molded article according to claim 1 as set forth above and incorporated herein by reference.
	Landru et al. do not teach the DBP oil adsorption of the carbon black. Landru et al. are further silent on the thickness of the molded article.
Kurachi et al. teach a molded surface layer for a developing roller, process cartridge and electrophotographic apparatus, wherein the molded surface layer comprises carbon black (claim 1), wherein the carbon black has a DBP oil absorption preferably of 60 to 180 ml/100 g (col. 10 line 12) thereby reading on the claimed range of the DBP oil absorption of 100 to 500 ml/100 g and further teach the thickness of the article as preferably 1 to 100 microns (col. 11 line 23) thereby reading on the claimed thickness of 30 to 1000 microns. Kurachi et al. offer the motivation of using the carbon black having this DBP oil absorption due to its ability to impart conductivity to a surface layer (col. 9 line 28) having this thickness. In light of these benefits, it would have been obvious to one of ordinary skill in the .

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
11.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/934,603 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the resin molded article of the instant claim overlaps in scope with the resin member of the reference application comprising an ethylene vinyl acetate copolymer and carbon black.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/457,625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the resin molded article of the instant claim overlaps in scope with the resin molded product of the reference composition comprising an ethylene vinyl acetate copolymer and carbon black.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763